UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                          COOK, CAMPANELLA, and HAIGHT
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                       Private E1 CHRISTINE GONZALEZ
                          United States Army, Appellant

                                   ARMY 20120984

         Headquarters, United States Army Maneuver Center of Excellence
                        Stephen E. Castlen, Military Judge
                 Colonel James F. Garrett, Staff Judge Advocate


For Appellant: Colonel Patricia A. Ham, JA; Lieutenant Colonel Imogene M.
Jamison, JA; Major Jacob D. Bashore, JA; Captain Jack D. Einhorn, JA (on brief).

For Appellee: Colonel John P. Carrell, JA; Major Elizabeth Claus, JA; Major
Catherine L. Brantley, JA (on brief).


                                    17 October 2013

                              -----------------------------------
                                SUMMARY DISPOSITION
                              -----------------------------------

Per Curiam:

       A military judge sitting as a special court-martial convicted appellant,
contrary to her plea, of one specification of desertion terminated by apprehension, in
violation of Article 85, Uniform Code of Military Justice. 10 U.S.C. § 885 (2006)
[hereinafter UCMJ]. The military judge sentenced appellant to a bad-conduct
discharge and confinement for two months. The convening authority approved the
findings and sentence. 1




1
 For two days of pretrial confinement, the convening authority credited appellant
with two days against the sentence to confinement .
GONZALEZ—ARMY 20120984

        This case is before this court for review under Article 66, UCMJ. Appellant’s
sole assignment of error alleges that the military judge did not provide her with
complete Pierce credit for her prior nonjudicial punishment under Article 15, UCMJ .
See United States v. Pierce, 27 M.J. 367 (C.M.A. 1989). While the military judge
stated multiple times that the prior nonjudicial punishment would be considered and
we presume the military judge did apply Pierce credit, he failed to “state on the
record the specific credit awarded for the prior punishment.” United States v.
Gammons, 51 M.J. 169, 184 (C.A.A.F. 1999). The government concedes this failure
was error. We agree with and accept this concession and will accordingly grant
relief.

       Appellant received nonjudicial punishment under Article 15, UCMJ , and was
later court-martialed for the same offense of desertion. Her prior punishment was
reduction from E-2 to E-1, extra duty for 45 days, and restriction for 45 days.
Forfeiture of $745 per month for two months w as suspended and never imposed.

       At trial, appellant disclosed to the military judge in both the stipulation of
fact and the pre-sentencing hearing that she had previously been punished under
Article 15, UCMJ, for deserting her unit. The military judge acknowledged that he
would consider this as a matter of mitigation in adjudging the sentence in this case.
Immediately after announcing the sentence, the military judge reiterated that he had
considered the prior punishment when determining the adjudged sentence but failed
to state the specific credit he awarded for the p rior nonjudicial punishment.

       In Pierce, our superior court held that an accused can face court-martial for an
offense when that accused has previously been punished under Article 15, UCMJ , for
that same offense. 27 M.J. at 368-369. However, an accused in this context must
receive “complete credit for any and all nonjudicial punishment suffered: day -for-
day, dollar-for-dollar, stripe-for-stripe.” 27 M.J. at 367. Our superior court has
specifically instructed military judges to “state on the record the specific credit
awarded for prior punishment.” Gammons, 51 M.J. at 184.

        Although the military judge erred by not announcing his Pierce credit
calculation on the record, we, upon review, have the authority to “adjust appellant’s
sentence to assure [she] was not twice punished.” Pierce, 27 M.J. at 370.
Accordingly, we calculate the Pierce credit due appellant as follows. First, we
presume appellant served 45 days of restriction concurrently with 45 days of extra
duty. 2 If two forms of punishment involving deprivation of liberty, such as

2
 See Army Reg. 27-10, Legal Services: Military Justice, para. 3 -19b.(8) (3 October
2011) (permitting restriction and extra duty to be combined and to run concurrently).
We note the standard Army practice is to execute these punishments concurrently.

                                                                       (continued . . .)


                                          2
GONZALEZ—ARMY 20120984

restriction and extra duty, are combined and imposed on the same day, that single
day still amounts to but one day for purposes of calculating day-for-day credit. See
United States v. Mead, 72 M.J. 515, 519 (Army Ct. Crim. App. 2013) (noting that in
calculating Pierce credit “a fraction should not subsume the whole.”); see also
Manual for Courts-Martial, United States, (2012 ed.), pt. V, ¶ 5.d.(4) (“Restriction
and extra duties may be combined to run concurrently, but the combination may not
exceed the maximum imposable for extra duties.” ). It follows that appellant should
receive 45 days confinement credit for the 45 days when appellant was deprived of
her liberty, even if that deprivation occurred in two different manners. Second, we
award 15 days of confinement credit for appellant’s reduction from E -2 to E-1. This
credit satisfies the “stripe-for-stripe” requirement of Pierce. Accordingly, we only
affirm that part of the sentence extending to a bad -conduct discharge.

                                  CONCLUSION

       On consideration of the entire record, including consideration of the issue
personally specified by appellant pursuant to United States v. Grostefon, 12 M.J. 431
(C.M.A. 1982), we hold the findings of guilty as approved by the convening
authority correct in law and fact. Accordingly, the findings of guilty are
AFFIRMED. After considering the entire record, the court affirms only so much of
the sentence as provides for a bad-conduct discharge. All rights, privileges, and
property, of which appellant has been deprived by virtue of that portion of the
sentence set aside by this decision, are ordered restored. See UCMJ art. 75(a).


                                        FORTHE
                                       FOR  THECOURT:
                                                COURT:




                                        MALCOLM H. SQUIRES, JR.
                                       MALCOLM H. SQUIRES, JR.
                                        Clerk of Court
                                       Clerk of Court




(. . . continued)
Furthermore, nothing in the record indicates that these punishments did not run
concurrently in this case.




                                         3